Exhibit 10.36
EXECUTION VERSION
BRANCH SALE AGREEMENT
Between
AnchorBank, fsb
and
Royal Credit Union
November 13, 2009

 



--------------------------------------------------------------------------------



 



BRANCH SALE AGREEMENT
          THIS BRANCH SALE AGREEMENT is made as of November 13, 2009 (the
“Agreement”), between AnchorBank, fsb (“Seller”) and Royal Credit Union
(“Buyer”).
WITNESSETH:
          WHEREAS, Seller desires to transfer certain assets and liabilities of
the branch offices identified on Exhibit A (the “Branches”) to Buyer; and
          WHEREAS, Buyer desires to purchase such assets and assume such
liabilities;
          NOW, THEREFORE, in consideration of the mutual agreements contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Seller and Buyer agree as follows:
     1. Transfer of Assets, Liabilities and Deposits. As of 12:01 a.m. on the
closing date agreed to by the parties (or as of 12:01 a.m. on the following
business day if the closing date is on a Friday or before a legal holiday) (the
“Effective Time”), Seller will sell, assign and transfer to Buyer (i) the assets
of the Branches as set forth below in Section 1(a) as of the Effective Time (the
“Assets”), (ii) Seller’s obligations with respect to the unfunded portions of
outstanding lines of credit and loan commitments as set forth below in
Section 1(b), as of the Effective Time (the “Unfunded Obligations”), and
(iii) the deposits of the Branches as set forth below in Section 1(c) as of the
Effective Time (the “Deposits”) free and clear of all liens and encumbrances of
any kind except as disclosed in this Agreement or on the attached Exhibits, and
Buyer will purchase the Assets and assume Seller’s obligations with respect to
the Unfunded Obligations and the Deposits, and with respect to the Leases,
Service Contracts and contractual obligations assumed by Buyer, as contemplated
in Section 1(a)(1) and (2), below (the “Assumed Obligations”).
          (a) Assets. For purposes of this Agreement, “Assets” means all of
Seller’s right, title and interest in and to:
               (1) (i) Seller’s right, title and interest in the real estate
owned in fee by Seller upon which certain of the Branches are located, including
all fixtures and improvements located thereon and all of Seller’s appurtenant
rights therein, as such real estate is more fully described on the attached
Exhibit A (the “Owned Real Estate”), and (ii) Seller’s right, title, and
interest in the real estate leased by Seller upon which certain of the Branches
are located, including all of Seller’s fixtures and improvements located
thereon, and Seller’s rights and obligations under any leases made with respect
thereto (including any amendments or modifications thereto, the “Leases”), as
such real property is more fully described on the attached Exhibit A (the
“Leased Real Estate”) (collectively, the Owned Real Estate and Leased Real
Estate are referred to herein as the “Real Estate”);

-2-



--------------------------------------------------------------------------------



 



               (2) the furniture, fixtures, equipment and automated teller
machines, if any, owned or leased by Seller at the Branches, together with the
furniture, fixtures or equipment of the Branches (all as identified on
Exhibit B), and contracts relating to the operation and maintenance thereof and
of the Real Estate which Buyer wishes to assume (the “Service Contracts”), but
excluding computer software, licensed goods, signs or other materials bearing
the words “AnchorBank, fsb” or its associated logos, variations or derivatives
and minute books and other records of Seller not related to the Assets, Unfunded
Obligations, or Deposits (the “Fixtures and Equipment”);
               (3) the safe deposit boxes and related agreements located at the
Branches;
               (4) the loans (including any pool or pools of loans assembled by
Seller, which may or may not be serviced by Seller as the parties may agree, and
accepted by Buyer), other than Seller’s credit card accounts, shown on Seller’s
books and records as being attributable to the Branches on which Buyer has
completed due diligence and accepted for purchase (the “Accepted Loans” as
identified on Exhibit C) together with any additional loans agreed to be
transferred (“Additional Accepted Loans” to be identified on Exhibit D prior to
the Effective Time), including in each case accrued but unpaid credits subject
only to any Accepted Loan or Additional Accepted Loan which becomes thirty
(30) or more days delinquent prior to the Effective Time, being deleted from the
applicable Exhibit. In reviewing Seller’s loans for the purpose of identifying
Additional Accepted Loans Buyer may, in its sole discretion, accept any pool or
pools of loans assembled by Seller (which may or may not be serviced by Seller
as the parties may agree) and/or any participated loans or interest in
participated loans, and may exclude: (i) Loans Seller agrees to retain, if any,
(ii) Loans for which the loan file fails to include any material documentation,
(iii) Loans shown on Seller’s books and records as being attributable to the
Branches and which have any required payment of principal or interest thirty
(30) or more days overdue, (iv) Loans that are any second mortgages that
together with the first mortgage bring the loan amount to greater than one
hundred percent (100%) loan to value ratio if the loan is located in Wisconsin
or ninety percent (90%) if located in the Minneapolis/St. Paul metropolitan
area, (v) Loans that are not located within the service area of the Buyer
inclusive of the Branch locations being acquired, (v) Loans that the borrower is
not within the field of membership of the Buyer, as described on Exhibit E,
(vi) any syndicated or participated Loans, other than Loans in which Buyer is
already a participant, (vii) any Loans originated in connection with farming,
land development, beauticians, loggers and over-the-road truckers, and
(viii) any Loans originated in connection with taverns/bars and restaurants, on
a case by case basis (all such Loans on any given date, collectively, the
“Excluded Loans”). Buyer may agree at any time prior to the Closing Date to
include any Excluded Loans as Additional Accepted Loans on Exhibit D, provided
the parties agree on the amount to be paid for such Excluded Loans that are
included as Additional Accepted Loans. All other Excluded Loans shall be
retained by Seller;
               (5) all files, books and records related to the business and
operations of the Branches (the “Records”), including, without limitation,
(A) any blueprints and schematics relating to the Real Estate in Seller’s
possession, and (b) all files, books and records relating to the Assets, the
Unfunded Obligations, and the Deposits; and

-3-



--------------------------------------------------------------------------------



 



               (6) goodwill and all other intangible assets relating to the
Branches (“Goodwill”); provided, however, that nothing contained herein shall be
deemed to create any right in the Buyer with respect to the Anchor name, logo,
signage, or any trademarked or copyrighted material or information related to
Anchor and the operation of its business.
          (b) Unfunded Obligations. For purposes of this Agreement, “Unfunded
Obligations” means the Seller’s obligation to make loans which have been
approved by Seller in the ordinary course of business and are attributable to
the Branches, but have not been funded as of the Effective Time, regardless of
whether such obligation is in any case evidenced by a formal loan commitment
letter or otherwise (including internal memoranda of approval) as of the date of
this Agreement as specifically identified on Exhibit F attached hereto; provided
that Unfunded Obligations shall not include loans that have the same criteria as
or exist in connection with Excluded Loans.
          (c) Deposits. For purposes of this Agreement, “Deposits” means the
deposit liabilities shown on Seller’s books and records relating to the
Branches, including accrued but unpaid interest, whether or not Buyer acquires
Loans of a depositor, both collected and uncollected funds and deposits held by
non-discretionary individual retirement accounts and qualified retirement plan
accounts relating to such deposits for which Seller acts as custodian or trustee
but which are not administered by a trust department which is an affiliate of
Seller and for which no brokerage account is carried at any affiliate of Seller
(“Retirement Plans”), together with Seller’s rights and responsibilities under
any related customer agreement. “Deposits” do not include: (1) deposits securing
loans or other extensions of credit by Seller or its affiliates if the related
Loans or other extensions of credit are Excluded Loans; (2) deposits of
customers of the Branches where one or more of the related Loans or other
extensions of credit to that customer are Excluded Loans; (3) deposits held in
accounts for which Seller or its affiliates act as fiduciary (other than
deposits held by Retirement Plans); (4) deposits held in any Retirement Plan
where the account holder has notified Seller or Buyer in writing of his, her or
its objection to Buyer acting as custodian or trustee of such Retirement Plan;
(5) deposits subject to legal process; (6) deposits which have been reported as
abandoned property under the abandoned property laws of any jurisdiction;
(7) deposits by Seller or any Seller affiliate; (8) funds maintained in
brokerage accounts opened by Seller or any Seller affiliate; (9) any deposits
that are prohibited by law or regulation (or with respect to deposits issued
through CDARS, rules and regulations issued by the Promontory Interfinancial
Network) from being transferred to Buyer; (10) deposits that are held in a
health savings account established under Section 223 of the Internal Revenue
Code of 1986; and (11) deposits that exceed $100,000. Exhibit G identifies the
Deposits as of a date no more than 30 days prior to the date of this Agreement.
     2. Closing and Closing Date. The closing (the “Closing”) of the transaction
contemplated by this Agreement (the “Sale”) will take place at the offices of
Michael Best & Friedrich, LLP, One South Pinckney Street, Suite 700, Madison,
Wisconsin, or as Seller and Buyer agree. The Closing will take place as soon as
practicable after the conditions regarding regulatory approvals have been
satisfied and the Buyer is prepared to convert the Accepted Loans, Additional
Accepted Loans, and Deposits to its proprietary computer systems, but in no
event later than March 31, 2010; provided, however, that if the sole event
preventing

-4-



--------------------------------------------------------------------------------



 



Closing on such date is the absence of regulatory approval and there has been no
indication such approval will be denied, the closing date shall be postponed for
an additional forty-five (45) days.
     3. Payment. The purchase price for the Sale will be payable in an initial
and final payment pursuant to subsections (a) and (b), respectively.
          (a) Initial Payment. As soon as practicable following the first
opening of business after the Effective Time, Seller will transfer to Buyer or
Buyer will transfer to Seller, as the case may be, an amount which constitutes
an estimate of the purchase price for the Sale, calculated by using information
available to the parties as of the close of business no more than four (4)
business days prior to the Effective Time. Seller will deliver to Buyer on or
before the Closing Date updated supporting information regarding the items used
to calculate the initial payment which describes these items as of the date the
initial payment is calculated, including updated Exhibits. The initial payment
will be in cash or other immediately available funds and will be in an amount
equal to (as calculated, the “Initial Payment”):
               (1) the aggregate book value of the Deposits, as shown on
Seller’s books and records as of the close of business no more than four
(4) business days prior to the Effective Time; less
               (2) the depreciated book value, as of the Effective Time, of the
Owned Real Estate and Fixtures and Equipment, as reflected on Seller’s books and
records as of the last day of the month prior to the month in which the
Effective Time falls; less
               (3) an amount equal to the principal of and interest accrued and
unpaid on the Accepted Loans and Additional Accepted Loans, as shown on Seller’s
books and records as of the close of business no more than four (4) business
days prior to the Effective Time (no reserves or unamortized fees will be
applied against the aggregate book value of the Loans) (which calculations shall
not include the Excluded Loans), as reflected on an updated Exhibit C and D
delivered by Seller; less
               (4) the price agreed upon between Buyer and Seller for the
Excluded Loans that are included as Additional Accepted Loans, as shown on
Seller’s books and records as of the close of business no more than four
(4) business days prior to the Effective Time, as reflected on updated Exhibit D
delivered by Seller; less

-5-



--------------------------------------------------------------------------------



 



               (5) an amount equal to (i) 4.5% of the Deposits including
(A) personal and business Demand Deposit Accounts (“DDAs”), (B) Market Yield
Accounts, (C) Market Rate Investment Accounts, (D) Savings Accounts,
(E) Certificates of Deposit (“CDs”), and (E) individual retirement accounts and
other Retirement Plans, as of the close of business no more than four
(4) business days prior to the Closing Date, and (ii) 0.0% of all public funds,
brokered deposits, or other out of market CDs (collectively, the “Deposit
Premium”); less
               (6) the cash on hand at the Branches as of the close of business
no more than four (4) business days prior to the Effective Time.
If the amount calculated above results in a number which is greater than zero
(i.e., deposits exceed the components of the purchase price), then Seller will
transfer the resulting amount to Buyer. However, if the amount calculated above
results in a number which is less than zero (i.e., the components of the
purchase price exceed deposits), then Buyer will transfer the resulting amount
to Seller. The amounts under Subsection (5) of this Section 3(a) shall be
calculated by taking the average daily collected balances of the aforementioned
account liabilities at the close of each business day for each of the thirty
(30) business days immediately preceding the date used for calculation of the
initial payment, which date shall not be more than three (3) business days prior
to the Effective Time.
          (b) Final Payment. Within thirty (30) days after the Effective Time on
a date to be mutually agreed upon by the Buyer and Seller (“Settlement Date”),
Seller will transfer to Buyer or Buyer will transfer to Seller, as the case may
be, an amount which constitutes the difference between the actual purchase price
for the Sale calculated by using information as of the Effective Time, and the
Initial Payment (as calculated below, the “Final Payment”). Seller will deliver
to Buyer on or before the Settlement Date updated supporting information
regarding the items used to calculate the Final Payment which describes these
items as of the Effective Time, including final Exhibits C, D, F and G, which
shall be updated as of the Effective Time and be delivered no later than four
(4) business days prior to the Settlement Date. The Final Payment will be in
cash or other immediately available funds and will be in an amount equal to:
               (1) the aggregate book value of the Deposits, as shown on
Seller’s books and records as of the Effective Time; less
               (2) the depreciated book value, as of the Effective Time, of the
Owned Real Estate and Fixtures and Equipment; less
               (3) the aggregate book value of the Loans, as shown on Seller’s
books and records as of the Effective Time, provided that no reserves will be
applied against the aggregate book value of the Loans (Excluded Loans shall not
be included in this calculation); less
               (4) the price agreed upon between Buyer and Seller for the
Additional Accepted Loans, provided that in the event Seller and Buyer are
unable to agree upon the terms of transfer for one or more Additional Accepted
Loans, those loans will be retained by Seller along with any Deposits securing
the Loans and all Deposits of any customer whose Additional Accepted Loan is not
transferred to Buyer; less

-6-



--------------------------------------------------------------------------------



 



               (5) the Deposit Premium; less
               (6) the cash on hand at the Branches as of the Effective Time;
less
               (7) amounts for the items listed in subsection (c) below,
prorated as of the Effective Time; less (or plus in the event Buyer made the
initial payment to Seller)
               (8) the amount of the Initial Payment.
If the amount calculated above results in a number which is greater than zero
(i.e., deposits exceed the components of the purchase price), then Seller will
transfer the resulting amount to Buyer. However, if the amount calculated above
results in a number which is less than zero (i.e., the components of the
purchase price exceed deposits), then Buyer will transfer the resulting amount
to Seller. The amount constituting the difference between the Initial Payment
and the Final Payment will bear interest from the date of the Initial Payment to
the date of the Final Payment at a rate equal to the weighted average of the
rates on overnight federal funds transactions as determined by the Federal
Reserve Bank of Chicago. This interest will be paid along with the final payment
on the Settlement Date. The amounts under Subsection (5) of this Section 3(b)
shall be calculated by taking the average daily collected balances of the
aforementioned account liabilities at the close of each business day for each of
the thirty (30) business days immediately preceding the Effective Time.
          (c) Prorated Items. As appropriate, special assessments on the Real
Estate, safe deposit box rentals, wages, rents, real and personal property taxes
(based on the actual amount due for the current year if known, otherwise for the
prior year), Service Contract payments, additional rents, CAM charges and
estimates, any other payments due or paid under the Leases, utility payments,
insurance premiums and similar expenses relating to the physical plant of the
Branches, employment taxes relating to the Transferring Employees, state or
federal taxes collected but not remitted, workers compensation payments for
Transferring Employees, FDIC premiums relating to the Deposits and any other
expenses, accruals and payments relating to the Assets or the Deposits will be
prorated as of the Effective Time. Seller will receive a proportionate monetary
adjustment to the extent an item has been prepaid by Seller for a period
extending beyond the Effective Time, and Buyer will receive a proportionate
monetary adjustment to the extent that an item has been deferred by Seller to a
time extending beyond the Effective Time Buyer has paid the item. Any items
which would appropriately be subject to proration but which cannot be prorated
by the Settlement Date will be prorated as soon as the requisite information is
available and will be paid promptly by the appropriate party after this time. At
Buyer’s request, Seller will deliver to Buyer on or before the Settlement Date
updated supporting information regarding the items which will be prorated as of
the Effective Time. Seller shall also be credited with any security or other
deposit paid under any of the Leases.
     4. Access and Investigation. Commencing on the date this Agreement is
executed by all parties, and continuing for a period of thirty (30) days
thereafter, (the “Due Diligence Period”), Seller shall permit Buyer reasonable
access to the books and records of the Branches to conduct a review of the
Branches and to evaluate the feasibility of the transactions contemplated herein
(“Due Diligence”). Not later than three (3) business days following the

-7-



--------------------------------------------------------------------------------



 



end of the Due Diligence Period, Buyer shall notify Seller that Buyer wishes to
terminate this Agreement (in which case this Agreement shall be deemed
terminated without premium or penalty) or proceed to close the Sale (in which
case the parties shall proceed to close the Sale). Failure to give notice within
the time provided for herein shall be deemed a notice to proceed to close the
Sale.
     5. Real Estate Inspection and Conveyance. Buyer’s inspection of the Real
Estate and the Seller’s conveyance of the Real Estate to Buyer shall be subject
to the following terms and conditions:
          (a) Definitions.
               (1) “Environmental Condition” means (A) an above ground storage
tank, underground storage tank, subsurface structure or container, and its
associated piping, which is present at the Real Estate and which violates an
Environmental Law; (B) a Hazardous Substance present in soil and/or groundwater
at the Real Estate which violates an Environmental Law; (C) a discharge,
emission or release of a Hazardous Substance related to the Real Estate which
violates an Environmental Law; (D) an event or condition that likely has
occurred or exists with respect to the Real Estate which constitutes a violation
of an Environmental Law; and (E) an event or condition related to the Real
Estate which requires cleanup, remedy, abatement or restoration of contaminated
surface water, groundwater, soil or natural resource under an Environmental Law.
               (2) “Environmental Law” means any federal or state law,
regulation or common law ruling applied by a federal or state court or agency
that governs: (A) health, safety and sanitation; (B) the protection of the
environment or human health or welfare; (C) the presence, investigation,
correction, abatement, remedy, restoration or cleanup of a Hazardous Substance;
(D) the closure of a treatment, storage or disposal facility; (E) the use,
storage, treatment, generation, transportation, processing, handling, production
or disposal of a Hazardous Substance; (F) the protection of the environment from
spilled, released, discharged or deposited Hazardous Substances; or (G) the
reimbursement or contribution for the costs of responding to the presence of a
Hazardous Substance.
               (3) “Hazardous Substance” means a substance, contaminant,
pollutant, chemical, material or waste which is considered to be hazardous or
toxic under an Environmental Law.
               (4) “Preliminary Title Commitment” means a title commitment to
issue an owner’s policy of title insurance with respect to the Owned Real Estate
naming Buyer as the insured on a current ALTA form in blank amount issued by a
title company licensed to do business in Wisconsin showing title to the Owned
Real Estate vested in Seller with an effective date no more than fifteen days
prior to the date hereof, together with copies of all documents listed as
exceptions to title (the “Preliminary Title Commitment”).
               (5) “Real Estate Documents” means the Preliminary Title
Commitment, the Leases, and, to the extent in Seller’s possession or control,
prior surveys of the Owned Real Estate, prior environmental reports, floor
plans, drawings, maps, specifications, and construction or manufacturers’
warranties still in force for any fixtures (e.g., heating, ventilation and
cooling

-8-



--------------------------------------------------------------------------------



 



equipment) owned by Seller and attached to the Real Estate, and a form of the
Assignment and Assumption of Leases which shall become Exhibit J, which
documents Seller shall provide to Buyer within thirty (30) days following the
date hereof.
               (6) “Real Estate Inspection Period” means the period ending on
the later of sixty (60) days after the date of this Agreement or forty-five
(45) days following the date Buyer receives the Real Estate Documents from
Seller, during which time Buyer shall have the right to inspect and review the
Real Estate Documents, the Real Estate, and new or updated surveys ordered by
the Buyer, at Buyer’s expense, as provided herein.
          (b) Inspection. Buyer’s obligation to purchase the Assets hereunder
shall be contingent on Buyer’s or its agents’ satisfactory review of the Real
Estate Documents, the Real Estate, and any new or updated surveys ordered by the
Buyer as provided in this Section 5. Buyer shall have the right to, at its sole
expense except as provided hereinafter, review the Real Estate Documents and new
or updated surveys ordered by the Buyer, and to conduct reasonable
investigations and inspections of the Real Estate and to conduct and have
prepared non-intrusive tests, inspections, surveys, environmental assessments,
or other procedures with respect to the Real Estate which are reasonably
necessary for Buyer and Buyer’s attorneys to determine if the Real Estate is fit
for Buyer’s purposes. All such investigations and testing shall be conducted in
a manner which will not interfere with Seller’s business or customers at the
Branches. Seller and its representatives, agents and contractors shall cooperate
with Buyer and Buyer’s attorneys in the conduct of such inspections and shall
provide Buyer and Buyer’s agents with reasonable access to the Real Estate to
conduct all such inspections, which access shall be conducted during normal
business hours and require no less than forty-eight (48) hours’ prior notice to
Mark Timmerman at (608) 252-8784, or such other party as he shall designate.
However, Buyer shall promptly restore the Real Estate to the condition which
existed prior to such tests and inspections. Furthermore, Buyer shall indemnify,
protect and hold Seller harmless from and against any and all liabilities that
arise out of the entry by Buyer and Buyer’s agents or invitees upon, or
inspections or tests of, the Real Estate, including protection against any lien
rights, provided, however, that this indemnification shall not apply to costs
incurred by Seller or the liability of Seller resulting from defects in the Real
Estate or environmental conditions on the Real Estate only discovered by the
Buyer or Buyer’s agents in conducting its inspection of the Real Estate. Buyer’s
activities on the Real Estate will not include intrusive tests or inspections
without Seller’s prior written consent, which shall not be unreasonably withheld
or delayed.
          (c) Environmental.
               (1) Phase I. Buyer may conduct or have conducted, prior to the
expiration of the Real Estate Inspection Period, a Phase I environmental
assessment (the “Environmental Survey”) of the Real Estate or any portion
thereof. Buyer will provide Seller with copies of each Environmental Survey
promptly after Buyer’s receipt, including copies of all accompanying written
reports, analytical data, correspondence, notices or other written material. If
an Environmental Survey identifies an Environmental Condition, then Buyer shall
have the following options: (i) those certain rights of Buyer as provided in
Section 5(e)(i)-(iii) below; or (ii) performing a physical examination and
investigation of the Environmental Condition revealed in such Environmental
Survey (the “Phase II Survey”) as further described in Section

-9-



--------------------------------------------------------------------------------



 



5(c)(2) below, at Buyer’s expense.
               (2) Phase II. Buyer may exercise its option above to perform a
Phase II Survey by delivering to Seller, prior to the expiration of the Real
Estate Inspection Period, written notice of its exercise of such option and a
copy of the Environmental Survey citing such Environmental Condition, whereafter
the Real Estate Inspection Period shall be extended for an additional forty-five
(45) days only for the Branch identified in that report, and for the sole
purpose of conducting such Phase II Survey of that Branch. The subject, scope,
manner and method of the Phase II Survey will be subject to Seller’s prior
review and consent, which shall not be unreasonably withheld or delayed. Buyer
will promptly deliver to Seller copies of the Phase II Survey report, and all
written reports, analytical data, correspondence, notices or other written
materials relating thereto. If the Phase II Survey confirms the presence of an
Environmental Condition related to the Real Estate or any portion thereof, then
Buyer shall have the following options: (i) those certain rights of Buyer as
provided in Section 5(e)(i)-(iii) below prior to the expiration of the Real
Estate Inspection Period as extended hereunder; or (ii) prior to the expiration
of the Real Estate Inspection Period as extended hereunder, enter into an
agreement with Seller regarding the abatement of the Environmental Condition. In
the event Buyer conducts a Phase II Survey and thereafter elects to not purchase
the Real Estate subject to such Phase II Survey, Buyer will provide to Seller
evidence that such Phase II Survey has been paid for and that any lien rights
have been waived.
          (d) Title.
               (1) Preliminary Title Commitment and Permitted Encumbrances.
Buyer shall review the Preliminary Title Commitment and notify Seller in
writing, within thirty (30) days after the date of this Agreement or receipt of
the Preliminary Title Commitment, whichever is first, of those exceptions to
title approved by Buyer, which shall include municipal and zoning ordinances and
agreements arising out of them, general taxes levied in the year in which the
Effective Time falls, special assessments, special use charges, BID assessments
and other municipal charges levied with the taxes, which shall be prorated at
Closing, the Leases, recorded easements restrictions building and use agreements
and all matters of survey which do not have a material impact on Buyer’s ability
to operate its business on the Real Estate, and liens which will be paid out of
the proceeds of the Closing (the “Permitted Exceptions”). Seller will then have
until ten days before the end of the Real Estate Inspection Period to cure or
elect to cure at Closing, any defects not listed among Permitted Exceptions. If
Seller elects not to cure such defects and objections, Buyer will have the sole
option, which must be exercised prior to the end of the Real Estate Inspection
Period, to either: (i) terminate this Agreement by giving written notice of
termination to Seller; or (ii) accept title to the Real Estate subject to the
uncured defects and objections, with no reduction in the price allocated to the
Real Estate, in which case the defects and objections will also be deemed
“Permitted Exceptions.” If Buyer does not make any election, Buyer will be
deemed to have elected option (ii) above. If Seller agrees to cure a defect or
objection, and fails to do so prior to the Closing Date, Buyer shall have the
right to extend the Closing Date until such defect is cured or the parties come
to another agreement.
               (2) Updated Title Commitment. Seller will, within ten
(10) business days prior to Closing, provide Buyer with an updated form of Title
Commitment (the “Title Commitment”) on a then current ALTA form, naming Buyer as
the insured, showing title to the

-10-



--------------------------------------------------------------------------------



 



Owned Real Estate vested in Seller as of a date no more than fifteen (15) days
before the Closing, in an amount equal to the fair market value of the Owned
Real Estate as shown on the most recent tax bill, and showing title to the Owned
Real Estate to be merchantable subject only to the Permitted Exceptions, and
subject to any other exceptions which Seller has agreed to remove at Closing.
               (3) Title Costs. Seller will pay the cost of the Title Commitment
and title insurance evidenced thereby and the cost of any transfer tax imposed
by the State of Wisconsin on the conveyance of the Real Estate. Buyer will pay
the cost of any additional title coverage or special endorsements.
          (e) Buyer’s Inspection Rights. If Buyer determines in its sole
discretion that the Real Estate or any portion thereof is unsatisfactory to
Buyer, then Buyer shall have the right to elect one of the following:
(i) terminate this Agreement by delivery of written notice of termination to
Seller prior to the expiration of the Real Estate Inspection Period (or any
applicable extension period as provided in this Agreement, but only as to the
Branches for which such extension applies); (ii) waive in writing Buyer’s
contingency in this Section 5 and accept of the Real Estate in its condition at
the time with no reduction in the price allocated to the Real Estate;
(iii) provide no notice of any kind to Seller prior to the expiration of the
Real Estate Inspection Period (or any applicable extension period as provided in
this Agreement), in which case Buyer will be deemed to have waived its
contingency contained in this Section 5. If Buyer has elected to extend the Real
Estate Inspection Period for any Branches, under the provision of
Paragraph 5(c)(2) above, then Buyer may, before the end of the Real Estate
Inspection Period, elect to terminate the entire Agreement, in which case all
further rights of access to the Real Estate shall terminate, or may elect to
waive in writing Buyer’s contingency in this Section 5 as to all Real Estate
except the Branch for which the extension was elected, in which case the Buyer
reserves the right to again terminate this entire Agreement before the end of
such extension, if Buyer is not satisfied with the result of the Phase II Survey
for the Branch for which the Real Estate Inspection Period was extended. Failure
of Buyer to terminate this Agreement under the provision above, and completion
of the Closing shall constitute conclusive evidence that Buyer has determined to
accept the condition of the Real Estate. In closing this transaction and
completing its due diligence, Buyer will be relying exclusively on its own
inspections and reviews and not upon any express or implied representations or
warranties of Seller unless contained in this Agreement or as agreed to in a
written amendment to this Agreement, signed by the Seller and the Buyer. Seller
has made no express or implied representation or warranty regarding the
condition of the Real Estate (whether environmental or otherwise) and Buyer
shall at Closing accept the Real Estate in its “as is/where is” condition.
          (f) Conveyance of Owned Real Estate. At the Effective Time, Seller
will convey the Owned Real Estate by Warranty Deed (the “Warranty Deed”), free
and clear of all title defects, liens and encumbrances except the Permitted
Exceptions.
          (g) Conveyance of Leased Real Estate. At the Effective Time, Seller
will convey Seller’s right, title and interest in the Leased Real Estate to
Buyer by an assignment of the Leases (the “Assignment of Leases”) in form as
shown as Exhibit J, including, without limitation, all required mortgagee and/or
lessor consents, and Buyer’s assumption of liabilities thereunder.

-11-



--------------------------------------------------------------------------------



 



          (h) Endorsements; Construction Lien and Possession Affidavit. Seller
agrees to provide a “GAP” endorsements to the title insurance policy referenced
in the Title Commitment at the Seller’s expense. Any additional endorsements
requested by Buyer may be secured by Buyer at Buyer’s expense. Seller further
agrees to execute a GAP Affidavit, a Broker Lien Affidavit, a Non-foreign
Affidavit, a certification of Seller’s corporate documents, resolutions and the
authority of the signers to sign document on behalf of Seller, and a standard
construction lien and possession affidavit or similar document (the “Seller’s
Affidavits”).
     6. Seller’s Closing Documents. Seller will provide Buyer with the following
documents on the Closing Date:
          (a) Settlement Statement. A settlement statement showing the amounts
paid by Buyer and Seller in connection with the Sale.
          (b) Warranty Deed. The Warranty Deed.
          (c) Assignment of Leases. The Assignment of Leases, including any
required consent of landlord.
          (d) Seller’s Affidavits. The Seller’s Affidavits.
          (e) Bill of Sale. A bill of sale conveying the Assets (excluding the
Real Estate) to Buyer.
          (f) Assignment and Assumption Agreement. An assignment agreement
whereby Seller assigns all of its right, title and interest in and to the Assets
to Buyer and whereby Buyer assumes the Assumed Obligations (a form of which is
attached as Exhibit F).
          (g) Seller’s Officer Certificate. A certificate from Seller warranting
to the Buyer and the Title Company the resolutions authorizing the transaction
contemplated by this Agreement.
          (h) Updated Exhibits. Exhibits C, D, F and G to the Agreement, updated
to a date no more than four (4) business days before the Closing Date.
          (i) Assignment of Service Contracts. An assignment of any service
contracts associated with the Branches along with any necessary consent.
          (j) Other Documents. Other documents as are reasonably required by
Buyer, including the Title Commitments marked up through Closing, and Transfer
Tax Returns required for the transfer of the Real Estate.
     7. Buyer’s Closing Documents. Buyer will provide Seller with the following
documents on the Closing Date:

-12-



--------------------------------------------------------------------------------



 



          (a) Settlement Statement. A settlement statement showing the amounts
paid by Buyer and Seller in connection with the transaction contemplated by this
Agreement.
          (b) Assignment and Assumption Agreement. The Assignment of Leases, an
Assignment of Service Contracts and an assignment agreement whereby Seller
assigns all of its right, title and interest in and to the Assets to Buyer and
whereby Buyer assumes the Assumed Obligations. This agreement will reflect that
the transfers are without recourse to Seller except as required by applicable
law or otherwise provided in this Agreement.
          (c) Buyer’s Officer Certificate. A certificate from Buyer with respect
to certain representations and warranties, resolutions authorizing the
transaction contemplated by this Agreement and required regulatory approvals.
          (d) Other Documents. Other documents as are reasonably required by
Seller, including consent to the filing of the Transfer Tax Return.
     8. Seller’s Actions at Closing. At or before the Effective Time, Seller
will take the following actions with respect to the transfer of the Assets,
Deposits and liabilities relating to the Assets:
          (a) Delivery of Possession. Seller will deliver possession and control
of the Assets to the Buyer, including keys and combinations.
          (b) Loan Documentation. Seller will deliver to Buyer originals of all
loan documents, loan files and related materials, including, but not limited to,
correspondence and memoranda, contained in Seller’s files with respect to each
Accepted Loan and Additional Accepted Loan, including, without limitation, all
original promissory notes or other evidence of indebtedness for each Accepted
Loan or Additional Accepted Loan properly endorsed by Seller to the order of
Buyer.
          (c) Assignment Forms. Except as otherwise agreed, Seller will evidence
the transfer of the Accepted Loans and Additional Accepted Loans to Buyer by
providing the following documentation: (1) for each Accepted Loan and Additional
Accepted Loans secured by real estate, Seller will provide a standard assignment
form in recordable form (the recording fee for which will be paid by Buyer);
(2) for each Accepted Loan and Additional Accepted Loans secured by collateral
described in uniform commercial code filings, Seller will provide a standard
uniform commercial code assignment form (the filing fee for which will be paid
by Buyer); (3) for Accepted Loans and Additional Accepted Loans secured by
vehicles and boats, at its option Seller will provide either an appropriate
assignment form or a limited power of attorney authorizing Buyer to sign
appropriate documentation which evidences the transfer of the loans to Buyer on
the records of the Wisconsin Department of Transportation and/or the Wisconsin
Department of Natural Resources; and (4) such other documents as Buyer
reasonably requests.
          (d) Deposit Documentation. Seller will deliver to Buyer originals of
all deposit documents and related materials, including correspondence and
memoranda, contained in Seller’s files with respect to all Deposits and such
other documents as Buyer may reasonably request.

-13-



--------------------------------------------------------------------------------



 



          (e) Branch Records. Seller will deliver to Buyer its files and other
records relating to the Assets, Unfunded Obligations, Deposits and other
liabilities assumed by Buyer.
          (f) Employee Records. Seller will deliver to Buyer its records
relating to the hiring date, payroll history, compensation, benefit plan
records, and all other agreements, records and files, including disciplinary
records (to the extent not prohibited by privacy laws) relating to the
Transferring Employees.
          (g) Other Matters. Seller will cooperate with Buyer for other matters
relating to the assignment and transfer of the Assets, Unfunded Obligations,
Deposits and the liabilities related to the Assets, including the establishment
of a schedule of charges with respect to conversion of data processing for the
Accepted Loans, Additional Accepted Loans and Deposits using Buyer’s internal
system provider and other future services which may be required by Buyer.
     9. Transitional Matters.
          (a) Orderly Transfer. Before and after the Closing Date, Seller and
Buyer will cooperate in good faith to ensure the orderly and efficient transfer
and conversion of the Assets, Unfunded Obligations and Deposits. To this end and
to the extent not otherwise provided in this Agreement, Seller and Buyer will
meet and agree upon appropriate procedures for notification of customers (as set
forth in clause (b) below), employees and suppliers, for conversion of data
processing and check clearing systems, for notification respecting customer
inquiries. Seller shall at Seller’s expense, using Seller’s system provider,
provide to Buyer’s internal system provider the appropriate data tapes to permit
Buyer’s internal system provider at Buyer’s expense to convert the Deposits to
Buyer’s system. Seller and Buyer shall cooperate to ensure the timely and
orderly transfer of all data processing information. Seller shall provide to
Buyer reasonable assistance and access to necessary information and records and
documentation of Seller’s standard deconversion options for assumed Deposits.
          (b) Notices. Buyer will, upon receipt of all required regulatory
approvals relating to the Sale, at its expense, give (i) all required notices to
Branches’ customers, including any transfer notices required by Regulation DD
issued by the Federal Reserve Board and the Real Estate Settlement Procedures
Act and Regulation X issued thereunder, (ii) any other notices desired by Buyer
and approved by Seller to reasonably preserve the business relationships with
Branch customers, and (iii) any notices necessary to advise third-party
providers of the Seller (including, but not limited to, insurance companies
maintaining insurance on collateral for the Loans) that the Assets, Unfunded
Obligations and Deposits are being transferred to Buyer. Buyer will, at its
expense and without charge to the Branches’ customers, promptly notify the
customers of Buyer’s assumption of the Deposits and furnish each customer that
holds demand deposits or NOW accounts with checks on Buyer’s forms and with
instructions to utilize Buyer’s checks and destroy unused checks of Seller.
Buyer will notify the customers of the date after which it will no longer honor
checks, drafts and withdrawal orders on forms provided by Seller and carrying
Seller’s imprint.

-14-



--------------------------------------------------------------------------------



 



          (c) Payment of Items. For a period of thirty (30) days after the
Effective Time, Buyer will pay in accordance with law and customary banking
practices all properly drawn and presented checks, drafts and withdrawal orders
presented to Buyer drawn on the checks, drafts or withdrawal order forms
provided by Seller and in all other respects discharge, in the usual course of
the banking business, the duties and obligations of Seller with respect to the
Deposits.
          (d) Settlement of Items. Prior to the Effective Time, Seller and Buyer
will develop appropriate procedures and arrangements (which may include
establishment by Buyer of a settlement account with Seller) to provide for
settlement by Buyer of checks, drafts, withdrawal orders, returns and other
items that are drawn on or chargeable against Deposits after the Effective Time.
Seller will cooperate with Buyer and take reasonable steps requested by Buyer to
ensure that, for the period of time after the Effective Time as the parties may
agree, each check, draft or withdrawal order drawn against Deposits encoded for
presentment to Seller or to any bank for the account of Seller is delivered to
Buyer in a timely manner and in accordance with applicable law and clearinghouse
rule or agreement.
          (e) Stop Payment Items. Buyer will honor stop payment orders initiated
prior to the Effective Time and reflected in stop payment documents delivered to
Buyer. If following receipt of appropriate stop order documentation, Buyer makes
a payment in violation of an order, Buyer will be solely liable for the payment
and will indemnify, hold harmless and defend Seller from and against all claims,
losses and liabilities, including reasonable attorney fees and expenses, arising
out of the payment.
          (f) Returned Items. Buyer will pay promptly to Seller an amount equal
to the amount of any checks, drafts or withdrawal orders credited to the
Deposits on or before the Effective Time which are returned to Seller or Buyer
after the Effective Time as uncollectible, less the Deposit Premium percentage
for the returned item.
          (g) Post-Closing Payments. Seller promptly will remit to Buyer all
payments on Loans and amounts intended as Deposits or otherwise relating to the
Loans or Deposits that are received by Seller after the Effective Time. If the
balance due on any Loan has been reduced by Seller as a result of a payment by
check or other instrument received prior to the Effective Time and if the paying
instrument is returned to Seller after the Effective Time as uncollectible, an
amount equal to the reduction will be paid by Buyer to Seller and Seller will
assign all right, title and interest in the uncollectible item to Buyer.
          (h) Government Checks. Upon a request after the Effective Time from a
state or federal agency to reclaim funds relating to forged social security
checks, unemployment checks or welfare checks credited by Seller prior to the
Effective Time from a Deposit transferred to and assumed by Buyer, Buyer will
honor the request and pay the amount requested, up to the amount of collected
funds in the account relating to the request as of the date of such request.
Seller will remain liable for remitting any deficiency.
     10. Employees of the Branches. The parties shall follow the following
procedure in dealing with employees of Seller who are employed in the Branches
(the “Employees”) regarding employment after the Closing Date:

-15-



--------------------------------------------------------------------------------



 



          (a) Within thirty (30) days after the date hereof, Seller shall
deliver to Buyer a true and complete list of all Employees by name, date of
hire, position in the Branches, base salary and other compensation (including
incentives, bonuses, commissions, stock based awards, perquisites, etc.) during
the preceding twelve (12) month period and increases in base salary during the
preceding 12 month period, any employment or non-compete agreement and terms of
such non-compete, entered into with an Employee and the normal work schedule for
each Employee (such list, the “Employee Disclosure Schedule”). Upon reasonable
notice from Buyer, Seller shall allow Buyer to interview any and all Employees
for the purposes set forth in this Section 10.
          (b) Buyer may interview all Employees who are interested in seeking
employment with Buyer and whom Buyer has an interest in employing and, within
ninety (90) days after the Employee Disclosure Schedule is delivered in
accordance with clause (a) above, shall deliver to Seller a confidential list
setting forth those Employees to whom Buyer intends to offer employment on the
Closing Date (“Designated Employees”) and the position to be offered to each
Designated Employee. Within fourteen (14) days after delivery of the list of
Designated Employees to Seller, Buyer shall provide Designated Employees with an
application for employment with Buyer as provided by Buyer (or such other method
as Buyer utilizes in the ordinary course of business), and Seller shall
encourage Designated Employees to complete an application and submit it to the
Buyer. Within thirty (30) days after Seller’s delivery of an application of
employment to such Designated Employees, Buyer shall notify Seller of such
Designated Employees who have accepted a position of employment with Buyer (such
employees, “Transferring Employees”). After Buyer provides to Seller the list of
Designated Employees, Seller may at its option approach any Employee, other than
a Designated Employee, to discuss opportunities for such Employee to transfer to
other positions with Seller after the Closing Date. Notwithstanding anything
herein to the contrary, Buyer shall have no obligation to offer employment to
any of Seller’s employees. However, in the event Buyer does not provide written
notice to Seller of the names of the Transferring Employees, Seller shall also
have the opportunity to offer other positions to any employees who Buyer has not
confirmed in such notice as having received and accepted an offer of employment
from Buyer.
          (c) Seller and Buyer shall cooperate in order to permit Buyer to train
the Transferring Employees and certain of Buyer’s employees shall be trained on
Seller’s systems in order to permit an orderly transfer, and Seller shall, as
scheduled by Buyer for reasonable times and subject to Seller’s reasonable
approval (such that Seller’s ongoing operations at the Branches shall not be
materially disrupted) excuse such employees from their duties at the Branches
for the purpose of training and orientation by Buyer during the five (5) week
period prior to the Closing Date for a maximum of twenty-four (24) hours per
Employee, or such additional time as consented to by Seller, such consent not to
be unreasonably withheld.
          (d) Immediately prior to the Effective Time, Seller shall terminate
the employment of all of the employees at each of the Branches and satisfy all
of its obligations to such employees. Buyer shall not be obligated to Seller or
any other party for any compensation or labor-related obligations or liabilities
arising out of any person’s employment with the Seller.

-16-



--------------------------------------------------------------------------------



 



          (e) As of the Effective Time, the employment by Buyer of the
Transferring Employees shall commence. Employees hired by Buyer will be, to the
extent permitted by applicable law and the rules and regulations established
pursuant to the respective plan, immediately eligible to participate in all
employee welfare benefit plans and other fringe benefits and perquisites
extended to employees holding comparable positions with Buyer, and will be given
immediate credit under all employee benefit plans covering employees of Buyer in
existence at the Effective Time for length of service with Seller. Buyer will
admit participating Transferring Employees to its retirement plan on the first
entry date following the Effective Time and will permit them to roll any
payments from the retirement plan of Seller or Seller’s affiliates, as permitted
by IRS regulations.
          (f) Employee Information and COBRA Obligations. In addition to the
other information specifically provided for herein, Seller shall furnish such
employee information on the Employee Disclosure Schedule relating to a
Transferred Employee as it has available and as Buyer may reasonably request,
both prior to and after the Closing Date, including (without limitation) years
of service to be counted for eligibility and vesting purposes under any employee
benefit plans and information pertinent to determinations concerning COBRA
coverage. “COBRA Coverage” means any and all health continuation obligations
under ERISA Section 601, Code Section 4980B and/or applicable state law arising
from an individual’s loss of coverage under Seller’s health plan whether before
or after the Closing Date. Seller agrees it will comply with all requirements of
COBRA applicable to it.
     11. Record Retention and Access. Buyer will preserve and safely keep, for
so long as may be required under applicable law, the records transferred to
Buyer under this Agreement. Upon not less than three business days’ prior
notice, Buyer will permit Seller, at its expense, to inspect, make extracts from
or copies of the records as Seller requests, provided that Seller’s activities
will not unreasonably interfere with Buyer’s business operations and Seller’s
inspection and/or extraction will not require Buyer to breach any obligation of
confidentiality, violate any law, regulation or order regarding disclosure of
information or reveal any proprietary information, trade secrets or marketing or
strategic plans. Seller will treat this information as confidential.
     12. Taxes. Except as otherwise provided in this Agreement, all sales taxes,
transfer taxes, ad valorem taxes and recordation fees or similar taxes or fees
which are payable or arise as a result of this Agreement or consummation of the
transactions contemplated hereby will be paid by the party upon whom such taxes
are imposed. Sales taxes on the Assets, if any, will be paid by Buyer.
     13. Seller’s Representations and Warranties. Seller represents and warrants
to Buyer as follows:
          (a) Corporate Status. Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is chartered.
          (b) Corporate and Other Authority. Seller has full corporate power and
authority to carry on the business of the Branches as presently conducted and to
own the Real Estate. Upon the approval of this Agreement by the Seller’s Board
of Directors and the

-17-



--------------------------------------------------------------------------------



 



execution and delivery of this Agreement, the Sale will have been duly
authorized by all necessary corporate action. No other approvals or consents are
required to execute and deliver this Agreement and to consummate the Sale other
than the appropriate regulatory approvals and third party consents for the
assignment of the Leases and contractual obligations, where required.
          (c) Absence of Conflict, Breach or Violation. Neither the execution
and delivery of this Agreement nor the consummation of the Sale, will:
(1) result in a breach of Seller’s Articles of Incorporation or By-Laws;
(2) result in a material breach of any term, condition or provision of, give
rise to any right of termination, cancellation or acceleration with respect to
or result in the creation of any material lien, charge or encumbrance upon any
property or asset of Seller used in connection with the business of the
Branches, pursuant to any note, bond, mortgage, indenture, license, agreement or
other written instrument or obligation to which Seller is a party except for any
landlord consent under the Leases which has been or shall be obtained; or
(3) subject to the receipt of the appropriate regulatory approvals, violate any
statute, law, writ, injunction, decree, regulation or order of any governmental
or regulatory authority applicable to Seller.
          (d) Binding Obligation. Upon approval of this Agreement by Seller’s
Board of Directors, this Agreement will constitute the legal, valid and binding
obligation of Seller (subject to receipt of the appropriate regulatory
approvals) enforceable in accordance with its terms, except as the
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, conservatorship, receivership or similar laws affecting
the enforcement of creditors’ rights generally and general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law).
          (e) Condition of Assets. Except as otherwise provided in this
Agreement, Seller makes no representation with respect to the condition of the
Real Estate (environmental or otherwise). There is no condemnation or similar
proceeding pending or to the Seller’s knowledge threatened which would preclude
or impair the use of the Branches as presently being used in the conduct of the
business of Seller. There is no legal, administrative, arbitral or other
proceeding, claim, action, cause of action or governmental investigation pending
or, to the knowledge of Seller, threatened which seeks to impose on Seller in
connection with the Branches any material liability arising under an
Environmental Law. Seller is not subject to any agreement, order, judgment,
decree or memorandum by or with any court, governmental authority, regulatory
agency or third party imposing liability with respect to the Real Estate or
limiting or restricting the use of the Real Estate materially as currently being
used.
          (f) Deposit Insurance. The Deposits are insured to the maximum extent
permitted by the FDIC. Seller has filed all reports and paid all premiums
required under the Federal Deposit Insurance Act, as amended, with respect to
the maintenance of deposit insurance.
          (g) No Violation of Laws. Seller is in compliance in all material
respects with all statutes and regulations applicable to the conduct of its
banking business at the Branches and has not received written notification from
any agency or department of federal, state or local government asserting a
violation of any such statute or regulation, threatening to revoke

-18-



--------------------------------------------------------------------------------



 



any license, franchise, permit or government authorization material to the
conduct of the banking business at the Branches or restricting the operation of
the banking business at the Branches.
          (h) Certain Labor and Employment Matters. Seller has provided or made
available to Buyer a complete list of all employees employed at the Branches
and, with regard to the Employees hired by Buyer, Seller shall provide Buyer a
true and correct copy of each employee’s complete employment record/file on the
Closing Date. All employment records/files have been maintained in compliance
with all applicable laws regarding employment and employment practices, and
contain the information an ordinary and typical bank employer would retain in an
employee’s employment record/file. Except as set forth on the Employee
Disclosure Schedule, there are no employment agreements or noncompete agreements
with employees employed at the Branches. Seller is not aware of any pending or
threatened legal action in connection with its employment of any individuals
currently or previously employed at the Branches. No employee of the Seller
associated with either Branch is currently on family or medical leave except as
disclosed on the Employee Disclosure Schedule. There are no labor controversies
pending, or to the best knowledge of Seller, threatened against Seller with
respect to the operation of the Branches.
          (i) No Defaults. Seller is not in material default under any material
agreement, commitment, arrangement, insurance policy or other instrument
relating to the Branches and to the best knowledge of Seller there has not
occurred any event that, with the lapse of time or giving of notice or both,
would constitute such a default.
          (j) Status of Loans and Deposits. The information with respect to the
Accepted Loans, Additional Accepted Loans and Deposits provided to Buyer on the
date of this Agreement and in connection with the Closing Date and Settlement
Date is true and correct as of the dates indicated on the information, and none
of the Loans contained in the information are Excluded Loans (unless such
Excluded Loan is included as an Additional Accepted Loan on Exhibit D). The
Deposits are genuine and enforceable obligations of Seller and have been
acquired and maintained by Seller in all material respects in compliance with
all applicable state and federal laws, regulations and rules, including without
limitation the Truth in Savings Act and regulations promulgated thereunder. The
terms of the Accepted Loans and the Additional Accepted Loans, the Loan
documentation for the Accepted Loans and the Additional Accepted Loans, and the
manner in which the Accepted Loans and the Additional Accepted Loans have been
administered and serviced is in material compliance with all applicable federal
or state law, rule or regulation. Seller is in possession of a materially
complete file with respect to each Accepted Loan and Additional Accepted Loan
containing all of the requisite material documents and instruments. The Branches
have not offered above-market rates on their DDAs, Market Yield Accounts, Market
Rate Investment Accounts, Savings Accounts or CDs (the “Deposit Products”). With
respect to the Accepted Loans and the Additional Accepted Loans:
               (1) No borrower, customer or other party has notified Seller, or
has asserted against Seller, in each case in writing, any “lender liability” or
similar claim, and, to Seller’s knowledge, no borrower, customer or other third
party in connection with the Loans has given Seller any oral notification of, or
orally asserted to or against Seller, any such claim.

-19-



--------------------------------------------------------------------------------



 



               (2) All receivables and accrued interest entered on the books of
the Seller arose out of bona fide arms-length transactions, were made for good
and valuable consideration in the ordinary course of Seller’s business, and the
notes and other evidence of indebtedness with respect to such Loans are true and
genuine, and are what they purport to be. To Seller’s knowledge, the Accepted
Loans and Additional Accepted Loans and the accrued interest reflected on the
books of Seller are subject to no defenses, set-offs or counterclaims
(including, without limitation, those afforded by usury or truth-in-lending
laws), except as may be provided by bankruptcy, insolvency, consumer credit or
similar laws affecting creditors’ rights generally or by general principles of
equity. All such Accepted Loans and Additional Accepted Loans are owned by
Seller free and clear of all liens and other encumbrances.
               (3) The notes and other evidences of indebtedness evidencing the
Accepted Loans and Additional Accepted Loans, and all pledges, mortgages and
other collateral documents or security instruments relating thereto are, in all
material respects, valid, true and genuine, and are what they purport to be.
               (4) Government guaranties as shown on the books and records of
Seller are true and correct in all material respects and are enforceable
according to their terms.
          (k) No Adverse Litigation. There is no investigation, action,
arbitration, suit, proceeding or claim or governmental proceeding pending or, to
the best knowledge of Seller, threatened against Seller which would materially
and adversely affect the Sale.
          (l) Contracts. Seller has made available to Buyer complete and
accurate copies of all contracts, agreements, leases, relationships and
commitments, including material service agreements, to which it is bound which
relate to any of the Assets or Deposits (collectively, “Contracts”).
          (m) IRS Reporting. Seller has complied in all material respects with
the requirements of the Internal Revenue Service and the Wisconsin Department of
Revenue regarding taxpayer identification number certification, interest
information reporting and backup withholding of interest payable in connection
with the Deposits and customer accounts acquired by Buyer hereunder.
          (n) Financial Information. Each of the income and expense reports that
have been provided to Buyer and attached hereto as Exhibit H (the “Reports”),
fairly presents the financial condition of the Seller, as of its respective
date, and such respective Reports fairly present the results of operations of
the Branches for the periods covered thereby. The Reports are consistent with
the respective books and records Seller maintains, which books and records are
correct and complete in all material respects and have been maintained in
accordance with sound business practice.
     14. Buyer’s Representations and Warranties. Buyer represents and warrants
to Seller as follows:
          (a) Corporate Status. Buyer is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is chartered.

-20-



--------------------------------------------------------------------------------



 



          (b) Corporate Authority. Buyer has full corporate power and authority
to consummate the transaction contemplated by this Agreement. Upon the approval
of this Agreement by Buyer’s Board of Directors the execution and delivery of
this Agreement the Sale will have been duly authorized by all necessary
corporate action. No other approvals or consents are required to consummate the
Sale other than the appropriate regulatory approvals.
          (c) Absence of Conflict or Breach. Neither the execution and delivery
of this Agreement nor the consummation of the Sale will: (1) result in a breach
of Buyer’s Articles of Incorporation or By-Laws; (2) result in a breach of any
material term, condition or provision of, give rise to any right of termination,
cancellation or acceleration pursuant to any material note, bond, mortgage,
indenture, license, agreement or other material instrument or obligation to
which Buyer is a party or by which Buyer is bound; or (3) subject to the receipt
of the appropriate regulatory approvals, violate or conflict with any statute,
law, decree, regulation or order of any governmental or regulatory authority
applicable to Buyer.
          (d) Binding Obligation. Upon approval of this Agreement by Buyer’s
Board of Directors, this Agreement will constitute the legal, valid and binding
obligation of Buyer (subject to receipt of the appropriate regulatory approvals)
enforceable in accordance with its terms, except as the enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
conservatorship, receivership or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles (regardless of
whether the issue of enforceability is considered in a proceeding in equity or
at law).
     15. Seller’s Covenants. Seller covenants as follows:
          (a) Activity in the Ordinary Course. From the date of this Agreement
until the Effective Time, Seller will, except with written consent of Buyer,
operate its business at the Branches only in the usual, regular and ordinary
course of business substantially in the manner as previously conducted, give
reasonable efforts to preserve and keep intact the Assets, Unfunded Obligations,
and Deposits at the Branches, maintain the Records substantially in the same
manner as previously maintained, and voluntarily take no action which would
(i) adversely affect the ability of the parties to obtain their regulatory
approvals or materially increase the period of time necessary to obtain such
approvals, or (ii) adversely affect its ability to perform its covenants and
agreements under this Agreement. Without the prior consent of Buyer, Seller will
not engage in the following between the date of this Agreement and the Effective
Time:
               (1) cause the transfer of Deposits from or to the Branches in an
aggregate amount exceeding $25,000, except upon the unsolicited request of a
Branch customer in the ordinary course of business and except for Deposits
relating to trust or other fiduciary accounts;
               (2) make any loan or loan commitment which will constitute a Loan
to be transferred to Buyer, except loans and commitments made in the ordinary
course of business and consistent with past practices and safe and sound banking
practices;
               (3) acquire or dispose of any furniture, fixtures or equipment
for the Branches other than pursuant to commitments made on or before the date
of this Agreement and

-21-



--------------------------------------------------------------------------------



 



except for replacement of furniture, fixtures and equipment and normal
maintenance and refurbishing in the ordinary course of business;
               (4) increase or agree to increase the salary, remuneration or
compensation of persons employed at the Branches other than with the consent of
the Buyer, and in accordance with Seller’s customary policies and/or bank-wide
changes consistent with past practices, pay or agree to pay any uncommitted
bonus to the employees other than regular bonuses based on historical practice,
or dismiss or otherwise terminate the employment any Transferring Employee prior
to the Closing Date without the consent of the Buyer;
               (5) enter into, amend or renew or extend any employment contract;
               (6) change any accounting procedures or practices;
               (7) offer above-market rates on any Deposit Products;
               (8) take, or instruct its affiliates to take, any action
(A) impairing Buyer’s rights in any Deposit, Unfunded Obligation or Asset;
(B) impairing in any way the ability of Buyer to collect upon any Accepted Loan
or Additional Accepted Loan; (C) except in the ordinary course of servicing,
waive any material right, whether in equity or at law, that it has with respect
to any Accepted Loan or Additional Accepted Loan; or (D) that could have a
material adverse effect on the business or prospects of the Branches or on the
consummation of the Sale; or
               (9) issue any certificates of deposit relating to the Branches to
a party known by Seller to be a deposit broker, or increase the interest rates
offered on deposit accounts to Branch customers except in the ordinary course of
business.
          (b) Access to Information. Seller will give Buyer access during normal
business hours to the properties, documents, contracts and records relating to
the Branches as Buyer from time to time may reasonably request except as
otherwise limited herein, to enable Buyer to investigate the business and
properties of the Branches in accordance with this Agreement, to prepare for an
orderly transition following the Effective Time and to prepare applications for
the appropriate regulatory approvals. Seller will not be required to breach any
obligation of confidentiality or violate any law, regulation or order regarding
disclosure of information or to reveal any proprietary information, trade
secrets or marketing or strategic plans.
          (c) Non-Solicitation of Business.
               (1) As partial consideration for the Sale, Seller agrees that
during the period commencing on the Effective Time and ending on the first (1st)
anniversary of the Effective Time, none of Seller or any owner or affiliate of
Seller (individually, the “Seller Party”, collectively, the “Seller Parties”),
without the prior written consent of Buyer, will (A) construct or acquire a
Branch Office within forty (40) miles of any of the Branches, other than the
Branch located in Menomonie, Wisconsin and a loan production office located in
Hudson, Wisconsin, to which ten (10) miles shall apply (the “Territory”), except
that the foregoing restriction on the acquisition of a Branch Office within the
Territory shall not apply to a successor in interest to the

-22-



--------------------------------------------------------------------------------



 



Seller Parties; or (B) directly solicit Business from any person (i) in the
Territory and (ii) who was a Customer of Seller at the Branches as of the
Closing Date and whose loans and/or deposits were transferred to Buyer. For
purposes of this Agreement, (A) the term “Business” means the solicitation or
receipt of deposits or the solicitation or making of loans, or the business of
banking, generally, but excluding insurance, trust and brokerage products and
services; (B) the direct solicitation of Business includes but is not limited to
offering delivery and pick-up routes in the Territory, solicitation by mobile
representatives of Seller or any affiliate of Seller and any direct mail
solicitation; (C) the term “Customer” means a Deposit or Loan customer of
Seller; and (D) the term “Branch Office” means any office at which deposits are
accepted or loans are made or Business is or is intended to be conducted.
               (2) The necessity of protection from the competition of the
Seller Parties against Buyer and the nature and scope of such protection has
been carefully considered by the parties. The parties agree and acknowledge that
the duration, scope and geographic areas applicable to the covenant
not-to-compete described in this subsection (c) are fair, reasonable and
necessary as required under Wisconsin law and that adequate compensation has
been received by Seller for such obligations. If, however, for any reason any
court determines that the restrictions in this subsection (c) are not reasonable
or that the consideration is inadequate, such restrictions shall be interpreted,
modified or rewritten to include as much of the duration, scope and geographic
area identified in this subsection (c) as will render such restrictions valid
and enforceable.
               (3) Nothing in this subsection (c) shall prevent the Seller
Parties from contacting or soliciting Business from Customers of the Branches
who have deposit or loan relationships that are retained by Seller pursuant to
Section 1(a)(4) and Section 1(b), including any new or additional loan or
deposit business of any kind or nature with such customers (“Retained
Customers”), or from general advertising and marketing not specifically directed
to customers of the Branches or from forwarding to customers of the Branches
notices of the transaction contemplated by this Agreement or required by any
governmental agency or by any law, rule or regulation.
          (d) Insurance and Maintenance of Property. Seller will insure the
Branches’ property owned or leased by it against all ordinary insurable risks
and will operate, maintain and repair this property in a manner consistent with
past practice.
          (e) Compliance with Laws. Seller will comply with applicable laws,
statutes, ordinances, rules, regulations, guidelines, orders, arbitration
awards, judgments and decrees applicable to or binding on Seller or its business
or properties.
          (f) Fulfill Conditions. Seller will use its best efforts to fulfill
each of the closing conditions on or prior to the Effective Time.
     16. Buyer’s Covenants. Buyer covenants as follows:
          (a) Buyer’s Applications for Approval. As soon as practicable
following the execution of this Agreement, but in no event later than thirty
(30) days from the date of this Agreement, Buyer will file applications as may
be required by the appropriate federal and

-23-



--------------------------------------------------------------------------------



 



state regulatory authorities for approval to consummate the transaction
contemplated by this Agreement. Buyer promptly will furnish Seller with copies
of written communications filed with or received from any governmental agency in
connection with the transaction contemplated by this Agreement.
          (b) Use of Seller’s Name. Buyer does not have any rights to the use of
Seller’s name and that, at its expense, Buyer will take actions reasonably
requested by Seller to protect Seller’s name or its derivatives or to reflect
Seller’s continued ownership of the Branches.
          (c) Fulfill Conditions. Buyer will use its best efforts to fulfill
each of the closing conditions on or prior to the Effective Time.
          (d) Non-Solicitation of Business. For a period of one year following
the Effective Time, Buyer will not solicit the Retained Customers (unless a
portion of such customers’ business is retained by Buyer, in which case Buyer
may solicit such customers only in connection with the specific business
retained by Buyer). Nothing in this subsection will prevent Buyer or any of its
affiliates from general advertising and marketing not specifically directed to
the Retained Customers.
          (e) Interference/Liens. Buyer may not take any actions prior to
Closing, to change the zoning or other governmental status of, the Real Estate,
or to enter into any agreements with any private or public authority which would
bind Seller, or encumber the Real Estate prior to the Closing, or after
termination of this Agreement. Notwithstanding anything contained herein
regarding termination of this Agreement, Buyer shall remain liable to Seller for
any lien, cost or expense, incurred by Seller, arising out of Buyer’s presence
on the Real Estate or actions in violation of this section, including
specifically, the failure of Buyer to pay for any surveying or other work
conducted by Buyer or Buyer’s agents on the Real Estate. Seller may require
Buyer to execute an Affidavit of Liens in favor of the Title Company, confirming
these terms.
     17. Further Assurances. Seller will deliver to Buyer other written
documents, instruments, releases or otherwise as Buyer reasonably may require to
effectuate the provisions of this Agreement, including effectuating the proper
transfer of the Assets and Deposits. Seller will duly execute and deliver such
powers of attorney, assignments, bills of sale, deeds, acknowledgements,
releases and other documents or instruments of conveyance as prepared by Buyer
and reasonably necessary or appropriate to transfer to Buyer the Deposits and
all title and interest of Seller to the Assets being sold hereunder. Seller will
bear the cost of preparing any such transfer documents and Buyer will bear all
other costs with respect to these documents, including filing costs, recording
fees and transfer fees.
     18. Best Efforts. Buyer and Seller will use their best efforts in good
faith to: (a) furnish information as may be required in connection with the
preparation of the applications with and notifications to federal and state
regulatory authorities; (b) ensure that prior to and following the Effective
Time the transaction contemplated by this Agreement is completed in an orderly
and efficient manner; and (c) take all action necessary or desirable to permit
consummation of the transactions contemplated by this Agreement at the earliest
possible date, including satisfying any conditions imposed by regulatory
authorities in

-24-



--------------------------------------------------------------------------------



 



connection with the approval of the transactions contemplated by this Agreement.
Neither Buyer nor Seller will take any action that would substantially impair
the prospects of completing the transaction contemplated by this Agreement. On
and after the Closing Date, each party will promptly deliver to the other all
mail and other communications that are properly addressable or deliverable to
the other as a consequence of the transactions pursuant to this Agreement and,
without limitation of the foregoing, on and after the Closing Date, Seller shall
promptly forward any mail, communications or other material relating to the
Deposits or the Assets transferred on the Closing Date to such employees of
Buyer at such addresses as may from time to time be specified by Buyer in
writing.
     19. Confidentiality. Neither Buyer nor Seller will use any information
obtained pursuant to this Agreement for any purpose unrelated to this Agreement.
Both parties will hold in confidence all information and documents obtained
pursuant to this Agreement, and will request confidential treatment before any
information or documents are submitted in connection with any application for
regulatory approval, unless the information otherwise becomes publicly available
other than through the actions of the other party or if a party determines that
the information or document is required by law to be disclosed, in which case
that party will notify the other of the impending disclosure. In the event the
Sale is for any reason not consummated, all confidential information received by
Buyer or Seller promptly will be returned to the other party without retaining
any copies.
     20. Conditions Precedent to Obligations of Buyer. The obligation of Buyer
to consummate the Sale will be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, all or any of which may be
waived by Buyer in whole or in part:
          (a) Board Approval. Buyer’s Board of Directors has approved the Sale.
          (b) Performance of Covenants. Each of the acts and undertakings of
Seller to be performed or complied with at or prior to the Effective Time have
been performed in all material respects.
          (c) Representations True at Closing. The representations and
warranties made by Seller are true and correct in all material respects on the
Closing Date with the same force and effect as though they were made on and as
of that time (except to the extent that they may become untrue or incorrect as a
result of actions or transactions of Seller made with the written consent of
Buyer).
          (d) Certified Resolutions. Seller has furnished Buyer will a certified
copy of the resolutions adopted by its Board of Directors authorizing the Sale.
          (e) Regulatory Approvals and Other Consents. Buyer and Seller have
received all necessary federal and state regulatory approvals for the Sale, and
any applicable waiting periods in the approvals have elapsed without challenge.
All other necessary consents and approvals, the absence of which have an adverse
effect on Buyer’s rights under this Agreement or which result in the termination
or loss of any right material to the business of Seller, have been received by
Buyer.

-25-



--------------------------------------------------------------------------------



 



          (f) No Injunction. No court or governmental agency of competent
jurisdiction has enjoined, restrained or prohibited the consummation of the
Sale.
          (g) Certificate of Compliance. An officer of Seller has executed a
certificate, dated as of the Closing Date, certifying that conditions (a), (b),
(c) and (d) of this Section have been satisfied.
     21. Conditions Precedent to Obligations of Seller. The obligation of Seller
to consummate the Sale will be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, all or any of which may be
waived by Seller in whole or in part:
          (a) Board Approval. Seller’s Board of Directors has approved the Sale.
          (b) Performance of Covenants. Each of the acts and undertakings of
Buyer to be performed or complied with at or prior to the Effective Time have
been performed in all material respects.
          (c) Representations True at Closing. The representations and
warranties made by Buyer are true and correct in all material respects on the
Closing Date with the same force and effect as though they were made on and as
of that time (except to the extent that they may become untrue or incorrect as a
result of actions or transactions of Buyer made with the written consent of
Seller).
          (d) Certified Resolutions. Buyer has furnished Seller with a certified
copy of the resolutions adopted by its Board of Directors authorizing the Sale.
          (e) Regulatory Approvals and Other Consents. Buyer and Seller have
received all necessary federal and state regulatory approvals for the Sale, and
any applicable waiting periods in the approvals have elapsed without challenge.
All other necessary consents and approvals, the absence of which have an adverse
effect on Buyer’s rights under this Agreement or which result in the termination
or loss of any right material to the business of Seller, have been received by
Buyer.
          (f) No Injunction. No court or governmental agency of competent
jurisdiction has enjoined, restrained or prohibited the consummation of the
Sale.
          (g) Certificate of Compliance. An officer of Buyer has executed a
certificate, dated as of the Closing Date, certifying that conditions (a), (b),
(c), (d) and (e) of this Section have been satisfied.
     22. Termination by the Parties. This Agreement may be terminated by the
parties in any of the following ways: (a) at any time on or prior to the Closing
Date by the mutual written consent of Buyer and Seller; (b) by Buyer in writing
if any of Seller’s conditions have not been satisfied or waived in writing by
Buyer as of the Closing Date; (c) by Seller in writing if any of Buyer’s
conditions have not been satisfied or waived in writing by Seller as of the
Closing Date; (d) by Seller or Buyer in writing at any time after any regulatory
authority (which may include the Wisconsin Department of Financial Institutions’
Office of Credit Unions, the National Credit Union Administration and the
National Credit Union Share

-26-



--------------------------------------------------------------------------------



 



Insurance Fund) has denied any application of Seller or Buyer for approval of
the Sale and any appeals have been exhausted; or (e) by Seller or Buyer in
writing if the Sale has not been consummated at least six (6) months from the
date of this Agreement.
     23. Effect of Termination. If this Agreement is terminated, it will become
void and neither party will have any further liability or obligation with
respect to this Agreement, except as otherwise provided in this Agreement or
except and to the extent termination results from the breach by a party of any
of its representations, warranties or covenants and except that neither party
will be relieved of its obligations under Sections 19, 23, 24 and 25.
     24. Survival of Representations and Warranties. The representations and
warranties in this Agreement will survive the Closing Date as follows: (a) in
the case of a fraudulent or intentional breach of a representation or warranty,
indefinitely; (b) in the case of a claim based upon a breach of a representation
or warranty pertaining to taxes, for a period equal to the applicable statute of
limitations; and (c) in the case of all other claims, including those based upon
the inaccuracy or breach of a representation or warranty as they relate to the
Assets and the Deposits, for a period commencing on the Closing Date and ending
twelve (12) months after the Closing Date. Nothing in this Section limits the
right of either Buyer or Seller to assert a claim for contribution or
indemnification against the other party as a result of a claim brought by a
third party against Buyer or Seller, provided that any claim for contribution or
indemnification pursuant to Sections 25 and 26, will be brought within one
(1) year from the date the third party’s action is commenced.
     25. Indemnification.
          (a) Seller. Seller will indemnify and hold Buyer harmless from and
against any loss, cost, expense or other damage (including reasonable attorney
fees) resulting from, arising out of, or incurred with respect to: (1) the
breach of a representation or warranty made by Seller in this Agreement or in
any document delivered pursuant to this Agreement; (2) the breach of a covenant
made by Seller in this Agreement; (3) any debts, obligations, contracts and
liabilities of Seller not assumed by Buyer; or (4) claims asserted against Buyer
by a third party as a result of any acts or omissions of Seller prior to the
Effective Time.
          (b) Buyer. Buyer will indemnify and hold Seller harmless from and
against any loss, cost, expense or other damage (including reasonable attorney
fees) resulting from, arising out of, or incurred with respect to: (1) the
breach of a representation or warranty made by Buyer in this Agreement or in any
document delivered pursuant to this Agreement; (2) the breach of a covenant made
by Buyer in this Agreement; or (3) any debts, obligations, contracts or
liabilities of Seller assumed by Buyer pursuant to this Agreement, unless the
loss, cost, expense or other damage occurred as a result of an act or omission
which occurred prior to the Effective Time.
          (c) Claims. Any claim for indemnification under this Section must be
asserted within the applicable survival period, and if not asserted within that
period the right to assert the claim will lapse. Except for claims asserted by a
third party, the indemnifying party will not have any liability for a claim
until the aggregate amount of the liability for the claim exceeds $25,000, at
which time that party will have liability for the full amount of the claim.

-27-



--------------------------------------------------------------------------------



 



In no event will Seller’s liability for indemnification exceed the sum of the
amounts listed in Sections 3(b)(2) through (6) (which items are considered the
“purchase price” for the Branches).
          (d) Exclusive Remedy. The indemnification provided by this Section is
the sole and exclusive remedy with respect to any claim of any party to this
Agreement against any other party to this Agreement in connection with the Sale,
and the remedy provided in this Section will be in lieu of any other claims or
actions that might otherwise have been available at law or in equity.
     26. Defense of Claims. If any third party asserts a claim against Buyer
which, if successful, would entitle Buyer to indemnification under this
Agreement, Buyer will give notice of the claim to Seller and Seller will have
the right to assume the defense of the claim at its expense with counsel
reasonably satisfactory to Buyer, provided Seller diligently pursues the defense
of the claim. If Seller does assume the defense, it will indemnify and hold
Buyer harmless from and against any and all losses, damages and liabilities
caused by or arising out of any settlement or judgment of such claim. In
addition, Buyer will have the right to participate in the defense of the claim
at its expense, in which case Seller will cooperate in providing information to
and consulting with Buyer about the claim and Seller will not consent to the
entry of judgment or enter into any settlement without the prior written consent
of Buyer. If Seller does not assume the defense of the claim, Buyer may defend
against and/or settle the claim in the manner and on the terms as it in good
faith deems appropriate and will be indemnified for the amount of any judgment
or settlement and for all losses or expenses, legal or otherwise, incurred in
connection with the defense and/or settlement of the claim. Failure by Seller to
give written notice to Buyer of its election to defend the claim within thirty
(30) days after written notice of the claim is given to Seller by Buyer will be
deemed a waiver of Seller’s right to defend the claim.
     27. Specific Performance. The parties agree that irreparable damage would
occur in the event that provisions contained in this Agreement are not performed
in accordance with its specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek injunctive relief,
including temporary restraining orders and preliminary injunctions, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which the parties
are entitled under Section 28 of this Agreement.
     28. Resolution of Disputes; Binding Arbitration. Any and all claims and
disputes of any kind or nature between the parties arising under or relating to
this Agreement or the breach or enforcement thereof shall be finally resolved by
binding arbitration in Madison, Wisconsin, by three (3) neutral arbitrators (who
are active members of the legal profession with experience in contracts) in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon such award may be entered by any court of
competent jurisdiction. Any party may at any time initiate an arbitration under
this Agreement by giving notice of arbitration to the other party. Each party
shall appoint an arbitrator, obtain its appointee’s acceptance of such
appointment, and deliver written notification of such appointment and acceptance
to the other party within thirty (30) days after

-28-



--------------------------------------------------------------------------------



 



delivery of the notice of arbitration. The two (2) party appointed arbitrators
shall jointly appoint the third arbitrator, obtaining the appointee’s acceptance
of such appointment and notify the parties in writing of such appointment and
acceptance within thirty (30) days following their appointment and acceptance.
If the appointment and acceptance of the third arbitrator are not effective
within the thirty (30) day period, then, the American Arbitration Association
shall appoint the third arbitrator, obtain the acceptance of such appointment
and notify the parties and both arbitrators in writing of such appointment and
acceptance. The third arbitrator shall serve as chairperson of the tribunal. All
decisions and rulings of the tribunal, as well as any interim or final award,
shall be pursuant to majority vote of the three (3) arbitrators comprising the
tribunal. Any party may at any time initiate an arbitration under this Agreement
by giving notice of arbitration to the other party. The parties agree that, with
respect to any dispute, claim or controversy that is to be arbitrated, discovery
and the nature of that allowed by the Federal Rules of Civil Procedure will be
afforded to each party and any dispute with respect to such discovery shall also
be settled by the arbitrators. The arbitrators shall award costs of the
arbitration proceeding, including reasonable attorneys’ fees and expenses, in
favor of the prevailing party provided that, if both parties prevail on
different claims, the costs, attorneys’ fees and expenses shall be allocated
according to the monetary value of the claims decided against a party.
Notwithstanding the foregoing, any party to this Agreement shall be entitled to
seek and obtain injunctive or other appropriate equitable relief in a court to
the extent necessary to preserve its rights prior to a resolution of arbitration
proceedings or to obtain equitable relief to the extent necessary to prevent
irreparable harm.
     29. Public Announcements. Seller and Buyer will agree as to the timing,
form and substance of any press release relating to the Sale, provided that
nothing will prohibit either party from making any disclosure which it deems
necessary to comply with applicable law.
     30. Exhibits. On or before the date of this Agreement, Seller will provide
Buyer with certain information related to the business of the Branches, attached
to this Agreement as exhibits and incorporated in this Agreement by reference.
     31. Brokers. Buyer and Seller each represent and warrant that all
negotiations relative to the Sale have been carried on without the intervention
of any third parties.
     32. Payment of Expenses. Except as otherwise expressly provided in this
Agreement, each party will bear and pay all costs and expenses incurred by it or
on its behalf in connection with the Sale, including expenses incurred in
connection with regulatory approvals or for any notices to the Branches’
customers.
     33. Entire Agreement. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter of the Sale and supersedes
all negotiations, preliminary agreements and all prior or contemporaneous
discussions and understandings of the parties.
     34. Amendments. No amendment, change, modification or waiver of any of the
terms of this Agreement are effective unless made in writing and executed by
both parties.

-29-



--------------------------------------------------------------------------------



 



     35. Assignment. This Agreement is binding upon, and will inure to the
benefit of, the parties and their respective successors and permitted assigns,
but neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by either party without the prior written consent
of the other.
     36. Addresses for Notice. All communications provided for under this
Agreement must be in writing and will be deemed given when delivered personally,
telecopied (with confirmation) or mailed by registered or certified mail (return
receipt requested) to the other party at the following address (or such other
address as specified in writing):

                 
 
      If to Seller:       with a copy to:
 
               
 
      AnchorBank, fsb       W. Charles Jackson
 
      c/o Mark D. Timmerman       Michael Best & Friedrich, LLP
 
      25 Main Street       100 East Wisconsin Avenue
 
      Madison, WI 53703       Milwaukee, WI 53202
 
      Fax: (608) 252-8783       Fax: (414) 277-0656
 
                    If to Buyer:   with a copy to:
 
               
 
      Royal Credit Union       Sverre D. Roang
 
      c/o James Watts, CIO       Whyte Hirschboeck Dudek, SC
 
      PO Box 970       33 East Main Street, #300
 
      Eau Claire, WI 54702-0870       Madison, WI 53703

     37. Counterparts. This Agreement and all other documents executed in
connection with the Sale may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
     38. Severability. If any provision contained in this Agreement becomes
illegal, null or void or against public policy, the remaining provisions will
not be affected.
     39. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Wisconsin.

-30-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized officers as of the date first written
above.

                  SELLER       BUYER AnchorBank, fsb       Royal Credit Union
 
               
By:
          By:    
 
               
 
              President

 



--------------------------------------------------------------------------------



 



INDEX OF EXHIBITS

A.   Description of Real Estate   B.   Description of Fixtures and Equipment (as
of a date within 30 days of the Agreement)   C.   Accepted Loans   D.  
Additional Accepted Loans   E.   Buyer Field of Membership   F.   Unfunded
Obligations   G.   Deposits   H.   Financial Reports   I.   Form of Assignment
and Assumption Agreement   J.   Form of Assignment of Leases

 



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF REAL ESTATE
Owned Real Estate
AnchorBank, fsb Amery Office
1080 Cornwall Avenue
Amery, WI 54001
AnchorBank, fsb Centuria Office
316 4th Street
Centuria, WI 54824
AnchorBank, fsb Milltown Office
21 West Main Street
Milltown, WI 54858
AnchorBank, fsb Osceola Office
500 Chieftain Street
Osceola, WI 54020
AnchorBank, fsb Star Prairie Office
100 Main Street
Star Prairie, WI 54026
AnchorBank, fsb Menomonie Office
2421 Stout Road
Menomonie, WI 54751
AnchorBank, fsb New Richmond Office
355 South Knowles Avenue
New Richmond, WI 54017
(Note: AnchorBank also owns another building and extra lots at 1443 S. Knowles
Ave,
and 330, 346 S. Knowles and 125 E. 4th Street, which are NOT included in sale).
AnchorBank, fsb Somerset Office
115 Parent Street
Somerset, WI 54025
AnchorBank, fsb Balsam Lake Office
Balsam Lake, WI 54810
(just parking lot used in connection with leased bank location)

 



--------------------------------------------------------------------------------



 



AnchorBank, fsb River Falls Office
1150 North Main Street
River Falls, WI 54022
(Note: does include 143/157 E. Pomeroy, but does not include location of leased
ATM
(the ATM lease will expire 11/30))
Leased Branch Locations:
AnchorBank, fsb Balsam Lake Office
100 Mill Street
Balsam Lake, WI 54810
AnchorBank, fsb Saint Croix Falls Office
2071 Glacier Drive, Suite 10
St. Croix Falls, WI 54024

 



--------------------------------------------------------------------------------



 



Exhibit B
DESCRIPTION OF FIXTURES AND EQUIPMENT

 



--------------------------------------------------------------------------------



 



Exhibit C
ACCEPTED LOANS

 



--------------------------------------------------------------------------------



 



Exhibit D
ADDITIONAL ACCEPTED LOANS

 



--------------------------------------------------------------------------------



 



Exhibit E
BUYER FIELD OF MEMBERSHIP
The rights of members of the Buyer are determined and exercised in accordance
with applicable law, the Articles and Bylaws of the Buyer and policies of its
Board.
Employees of the former Eau Claire plant of Uniroyal; persons residing or
employed in the Wisconsin counties of Barron, Buffalo, Burnett, Chippewa, Clark,
Dunn, Eau Claire, Jackson, Marathon, Pierce, Pepin, Polk, Rusk, St. Croix,
Taylor, Trempealeau, Washburn and Wood; employees of Marten Transport; any
member of the University of Wisconsin — Eau Claire Alumni Association; and any
employee of Tenneco-Packaging Corporation at their plan in Colby, WI, and office
in the City of Appleton, Wisconsin; persons residing or employed in the
Minnesota counties of Anoka, Carver, Chisago, Dokata, Goodhue, Hennepin,
Olmsted, Ramsey, Scott, Wabasha, Washington and Winona and employees of firms
and independent contractors contractually associated with such firms domiciled
in Minnesota or Wisconsin and affiliated with the Minnesota realtor associations
or Wisconsin realtor associations or where such individuals are themselves a
member of a Minnesota realtor association or Wisconsin realtor association.
A public depositor, any employee of the Buyer, and any member of the immediate
family of any other eligible person may become a member of the credit union in
the manner provided in the Bylaws of the Buyer. Any organization or association
of individuals, the majority of the directors, owners and members of which are
eligible for membership, may be admitted to membership in the same manner and
under the same conditions as individuals.

 



--------------------------------------------------------------------------------



 



Exhibit F
UNFUNDED OBLIGATIONS

 



--------------------------------------------------------------------------------



 



Exhibit G
DEPOSITS

 



--------------------------------------------------------------------------------



 



Exhibit H
FINANCIAL REPORTS

 



--------------------------------------------------------------------------------



 



Exhibit I
ASSIGNMENT AND ASSUMPTION AGREEMENT
          ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of                     ,
200___by and between                                          (“Seller”), and
                                         (“Buyer”).
WITNESSETH:
          WHEREAS, Seller and Buyer have entered into a Branch Purchase
Agreement dated as of                      2009 and pursuant to the Branch
Purchase Agreement Seller has agreed to sell the Assets to Buyer and Buyer has
agreed to purchase the Assets, assume the liabilities related to the Assets and
the Deposits (as such terms are defined in the Branch Purchase Agreement);
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, Seller and Buyer agree as follows:
          1. Assignment. Effective as of the date of this Agreement, Seller
assigns and transfers to Buyer, upon the terms and conditions in the Branch
Purchase Agreement, without recourse, representation or warranty except as
explicitly provided in the Branch Purchase Agreement, all of its right, title
and interest in and to the Assets.
          2. Assumption. Effective as of the date of this Agreement, Buyer
assumes and agrees to pay, discharge or perform, as appropriate, the Assumed
Obligations (as defined in the Branch Sale Agreement) from and after the
Effective Time, all in accordance with the provisions of the Branch Purchase
Agreement.
          3. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of Wisconsin (except for conflict of laws provisions).
          IN WITNESS WHEREOF, the parties have executed this Agreement in their
respective corporate names by their respective duly authorized officers, all as
of the day and year first written above.

                  SELLER       BUYER
 
                             
 
               
By:
          By:    
 
               
 
  [Name, Title]           [Name, Title]

 



--------------------------------------------------------------------------------



 



Exhibit J
ASSIGNMENT AND ASSUMPTION OF LEASES
[To be agreed upon as part of the Real Estate Documents as defined herein]

 